DETAILED ACTION
Claim(s) 1-10 as filed 8/26/2021 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “though the housing” (line 10 on page 1) should be “through the housing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 9 each recite “a flexible material that permits bending in the first direction and substantially prevents bending in the second direction”.  It is unclear what is required by the limitation “substantially prevents bending in the second direction”.  It is clear that applicant’s material is configured to bend from the open position back to the closed position, and such bending occurs “in the second direction”.  Therefore, it is unclear as to what level of prevention is required by the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapin (US Patent 3034731).
Regarding Claim 1, Chapin discloses a backflow prevention apparatus comprising: a housing 10 configured to secure to a pipe (via coupling 76; the housing is at least capable of being secured to a threaded pipe); a first one-way valve 56 coupled to the housing 10, with the first one-way valve comprising a first cross-slit (intersecting slits 66); and a second one-way valve 44 coupled to the housing (inserted in the housing 10) and spaced from the first one-way valve (best shown in Figure 4), with the second one-way valve 44 comprising a second cross-slit (interconnecting slits 52), the first one-way valve 56 and the second one-way valve 44 being configured to allow fluid flow in a first direction (from left to right in Figure 1), through the housing 10, and prevent flow of suds, foam, gas, or combinations thereof in a second direction opposite the first direction (the valves prevent all flow, including any potential flow of suds, foam gas, or combinations thereof in a second direction from right to left in Figure 1).
Regarding Claim 2, Chapin is seen as further disclosing the first cross-slit 66 and the second cross slit 52 are oriented at an angle relative to one another (at least when the device is oriented as shown in Figure 7, cross slit 66 is aligned with the axis of 10 while cross slit 52 is arranged at an angle from the axis of 10).
Regarding Claim 4, Chapin is seen as further disclosing the first one-way valve 56 and the second one-way valve 44 each comprise a flexible material that permits bending in the first direction (as shown in Figure 4; therefore the valves are inherently made of a material which allows such bending) and substantially prevents bending in the second direction (as best understood as described above; the material allows for bending back to the original position, but substantially prevents bending beyond the closed position in the second direction; this is evidenced by the valves providing some aid in backflow prevention; col. 5, lines 54-62).
Regarding Claim 5, Chapin further discloses the first one-way valve 56 and the second one-way valve 44 each have an outer portion (58 and 46, respectively) that projects from the housing 10 (each of these outer portions 58 and 46 project inwardly from the inner surface of the housing 10 as best shown in Figure 4; it is noted that the claim does not require the outer portions of the valves to project outside of the housing).
Regarding Claim 7, Chapin discloses a backflow prevention system comprising: a pipe 76 (76 is readable as a short pipe) configured to couple to a washer (76 is at least capable of being coupled to a washer, at least because it includes threads and further at least because an indirect connection to a washer is readable on the recited ‘to couple to a washer’); a backflow prevention apparatus comprising: a housing 10 configured to secure to the pipe (via reduced portion 80); a first one-way valve 56 coupled to the housing 10, with the first one-way valve comprising a first cross-slit (intersecting slits 66); and a second one-way valve 44 coupled to the housing (inserted in the housing 10) and spaced from the first one-way valve (best shown in Figure 4), with the second one-way valve 44 comprising a second cross-slit (interconnecting slits 52), the first one-way valve 56 and the second one-way valve 44 being configured to allow fluid flow, through the housing 10, in a first direction (from left to right in Figure 1) and prevent flow of suds, foam, gas, or combinations thereof in a second direction opposite the first direction (the valves prevent all flow, including any potential flow of suds, foam gas, or combinations thereof in a second direction from right to left in Figure 1).
Regarding Claim 8, Chapin is seen as further disclosing the first cross-slit 66 and the second cross slit 52 are oriented at an angle relative to one another (at least when the device is oriented as shown in Figure 7, cross slit 66 is aligned with the axis of 10 while cross slit 52 is arranged at an angle from the axis of 10).
Regarding Claim 9, Chapin is seen as further disclosing the first one-way valve 56 and the second one-way valve 44 each comprise a flexible material that permits bending in the first direction (as shown in Figure 4; therefore the valves are inherently made of a material which allows such bending) and substantially prevents bending in the second direction (as best understood as described above; the material allows for bending back to the original position, but substantially prevents bending beyond the closed position in the second direction; this is evidenced by the valves providing some aid in backflow prevention; col. 5, lines 54-62).
Regarding Claim 10, Chapin is seen as further disclosing the pipe comprises a first pipe section 76 and a second pipe section 26 (metering venturi element 26 is seen to be readable as a “second pipe section”), and the backflow prevention apparatus is secured to the pipe between the first pipe section 76 and the second pipe section 26 (the backflow prevention apparatus including the valves 56 and 44 with housing 10 is at least partially between the pipe sections described above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulton et al. (US Patent Application 2009/0159826) in view of Norman (US Patent 8230875).
Regarding Claim 1, Poulton discloses a backflow prevention apparatus 10 (para. 0040) comprising: a housing 12 configured to secure to a pipe (the housing includes at least a connection for connecting to a water meter as described in para. 0040 and therefore is at least capable of being secured to a pipe); a first one-way valve 14 coupled to the housing 12, with the first one-way valve comprising a first cross-slit (intersecting slits 24A, 24B).
Poulton does not disclose a second one-way valve coupled to the housing.
Norman teaches first and second check valves (50a, 50b; Figure 13) and further teaches the check valves in which the check valves are substantial duplicates and provide redundancy in the event that one valve fails (col. 9, lines 19-22).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Poulton to include a second one-way valve which is a substantial duplicate of the disclosed check valve as taught by Norman for the purpose of providing redundancy in the event that one valve fails.
Therefore, Poulton in view of Norman further discloses a second one-way valve (identical valve to the valve 14 of Poulton in the manner taught by Norman; a second one-way valve hereinafter referred to as 14A) coupled to the housing (in the same manner as disclosed by Poulton with respect to valve 14) and spaced from the first one-way valve (in the manner taught by Norman), with the second one-way valve 14A comprising a second cross-slit (interconnecting slits in the same manner as disclosed by Poulton with respect to valve 14), the first one-way valve 14 and the second one-way valve 14A being configured to allow fluid flow in a first direction (downwardly in Figure 1 of Poulton), through the housing 12, and prevent flow of suds, foam, gas, or combinations thereof in a second direction opposite the first direction (the valves prevent all flow, including any potential flow of suds, foam gas, or combinations thereof in a second direction upwardly in Figure 1 of Poulton).
Regarding Claim 4, Poulton in view of Norman is seen as further disclosing the first one-way valve 14 and the second one-way valve (14A as described with respect to claim 1 above) each comprise a flexible material that permits bending in the first direction (as shown in Figure 1 of Poulton; therefore the valves are inherently made of a material which allows such bending) and substantially prevents bending in the second direction (as best understood as described above; the material allows for bending back to the original position, but substantially prevents bending beyond the closed position in the second direction; this is evidenced by the valves providing backflow prevention).
Regarding Claim 5, Poulton in view of Norman further discloses the first one-way valve 14 and the second one-way valve (14A as described with respect to claim 1 above) each have an outer portion (portions of the valve abutting the rebate 38 of the pipe; Figure 1 of Poulton) that projects from the housing 12 (each of these outer portions project inwardly from the inner surface of the housing 12 as best shown in Figure 1; it is noted that the claim does not require the outer portions of the valves to project outside of the housing).
Regarding Claim 6, Poulton in view of Norman further discloses the first cross-slit (24A, 24B) and the second cross-slit (of the second valve in the same manner as provided with respect to the first valve) both extend across an entire inner diameter of the housing (the slits extend across the entire diameter of the valve as shown in Figures 1-3 of Poulton; the slits extending the entire diameter of the pipe at portion 36 of the pipe).
Regarding Claim 7, Poulton in view of Norman (the proposed combination of Poulton in view of Norman as described with respect to claim 1 above is incorporated herein) discloses a backflow prevention system comprising: a pipe (although not shown, Poulton is seen as inherently disclosing a pipe to feed water to the housing 10, as Poulton discloses the use of the housing for conveying water to a meter) configured to couple to a washer (any pipe is seen as configured to couple to a washer, particularly because any indirect connection of the pipe with a washer meets the limitation of ‘to couple to a washer’); a backflow prevention apparatus comprising: a housing 12 secured to the pipe (as described above, housing 12 is seen to be inherently secured to an upstream pipe); a first one-way valve 14 coupled to the housing 12, with the first one-way valve comprising a first cross-slit (intersecting slits 24A, 24B); and a second one-way valve (second, duplicate valve as described above as taught by Norman; a duplicate valve of Poulton hereinafter referred to as 14A) coupled to the housing (within the housing in the same manner as achieved by first valve 14) and spaced from the first one-way valve (as taught by Norman), with the second one-way valve 14A comprising a second cross-slit (interconnecting slits in the same manner as disclosed by Poulton with respect to valve 14), the first one-way valve and the second one-way valve being configured to allow fluid flow, through the housing 12, in a first direction (downwardly in Figure 1 of Poulton) and prevent flow of suds, foam, gas, or combinations thereof in a second direction opposite the first direction (the valves prevent all flow, including any potential flow of suds, foam gas, or combinations thereof in a second direction upwardly in Figure 1 of Poulton).
As described above, Poulton is seen as inherently disclosing a pipe to feed water to the housing 10, as Poulton discloses the use of the housing for conveying water to a meter.  However, in the event that Poulton is not seen as inherently disclosing a pipe with the housing secured to the pipe, Norman teaches pipes are coupled to the backflow prevention valve housing 12 (short pipe 16 coupled to the inlet and a downstream pipe, not shown, coupled to downstream threads 46).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify Poulton to include upstream and downstream pipes as taught by Norman for the purpose of providing a means of delivering fluid to and from the backflow preventer.
Regarding Claim 9, Poulton in view of Norman is seen as further disclosing the first one-way valve 14 and the second one-way valve (14A as described with respect to claims 1 and 7 above) each comprise a flexible material that permits bending in the first direction (as shown in Figure 1 of Poulton; therefore the valves are inherently made of a material which allows such bending) and substantially prevents bending in the second direction (as best understood as described above; the material allows for bending back to the original position, but substantially prevents bending beyond the closed position in the second direction; this is evidenced by the valves providing backflow prevention).
Regarding Claim 10, Poulton in view of Norman further discloses the pipe comprises a first pipe section and a second pipe section (upstream and downstream pipes are seen to be inherent in Poulton in order to convey the fluid as desired by Poulton; alternatively, Norman teaches upstream and downstream pipes as described with respect to claim 7 above), and the backflow prevention apparatus is secured to the pipe between the first pipe section and the second pipe section (at least as taught by Norman, the backflow prevention apparatus and housing is between the short pipe 16 and the downstream pipe, not shown, coupled to threads 46).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin (US Patent 3034731) in view of Steigerwald (US Patent 5009391).
Regarding Claim 3, Chapin does not disclose the first cross-slit and the second cross slit are oriented at an angle relative to one another, wherein the angle is approximately 45 degrees.
Steigerwald teaches adjacent resilient valve members 90, 94 each having a plurality of slits (92a-c and 96a-c, respectively), wherein the slits are oriented at an angle relative to one-another (Figure 6 especially).  
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Chapin such that the cross-slits are oriented at an angle relative to each other as taught by Steigerwald for the purpose of misaligning the weakened slit regions of the valves.  It is noted that although Steigerwald does not specifically teach a 45 degree angle, Steigerwald teaches misalignment of the slits and it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Chapin in view of Steigerwald such that the slits are arranged along any desired relative angle, including approximately 45 degrees, for the purpose of misaligning the slits as taught by Steigerwald.  Such a modification requires a mere rearrangement of parts and it has been generally held that a mere rearrangement of parts is within the level of ordinary skill in the art (MPEP 2144.04).
Claims 2, 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulton et al. (US Patent Application 2009/0159826) in view of Norman (US Patent 8230875) as applied to claims 1 or 7 above, and further in view of Steigerwald (US Patent 5009391).
Regarding Claims 2, 3 and 8, Poulton in view of Norman does not disclose the first cross-slit and the second cross slit are oriented at an angle relative to one another, wherein the angle is approximately 45 degrees.
Steigerwald teaches adjacent resilient valve members 90, 94 each having a plurality of slits (92a-c and 96a-c, respectively), wherein the slits are oriented at an angle relative to one-another (Figure 6 especially).  
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Poulton in view of Norman such that the cross-slits are oriented at an angle relative to each other as taught by Steigerwald for the purpose of misaligning the weakened slit regions of the valves.  It is noted that although Steigerwald does not specifically teach a 45 degree angle, Steigerwald teaches misalignment of the slits and it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Poulton in view of Norman and further in view of Steigerwald such that the slits are arranged along any desired relative angle, including approximately 45 degrees, for the purpose of misaligning the slits as taught by Steigerwald.  Such a modification requires a mere rearrangement of parts and it has been generally held that a mere rearrangement of parts is within the level of ordinary skill in the art (MPEP 2144.04).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Natalizia (US Patent 5794661) teaches two disks with slits 22 provided at angles from each other (Figure 2), however Natalizia fails to teach one disk “spaced from” the other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753